225


    OFFICE    OF THE ATTORNEY GENERAL OF TEXAS
                            AUSTIN




           Tour rwplert for
OILthe qUaatiottaaa harain
           Tour l&tar M




                                        Coanlasioneraallow-
                                    o r lr -o r ilor lo
                                                     snio es,
                                  et I al&t retala the
                                  loa as t&o total or my
                                   month did not axowd
                                  IIaii0-80aby law for the



     I   would l&Lo   to tuvr   your opinlo~   on   tho lollow-
     bs    qllert~oas:
            ‘1. cella con?elr8lonon' court 8llow a ooun-
     ty attorney ooqenaation ?oc OS-oiiiolo 8ervioeo
     in l oounty whoeo popAatlon lo about 5000, and
     aloo alla= hia to ratoin tfm reoa or o?rioe,~itm-
     ridad by law, 1s the tot4 OS the compensation
                                    ._I
Hoaorable     Roy     -%zialq,   Fvge 2



         for or-oSS~oio cronl.oooand tho roe8 allowad
         by law do not lxoead 42400.00 per jrclar:
              -2.   2ouZU tho Cozalaaioaors court of a
         oountr with 8pPror~t4lT       so00 9opulatlon,on0
         maab4r   OS which ia a brotbas4n4aw     to tbo,cou+
         ty AttOrtmy’,    vlolota tho aopoticrslaw by rotiq
         to allow tho county kttox%lof, ,~~looted  by tha
         ~0~18 OS tho County, ooaprcsation Sor ox-otrlolu
         sorv1oo8,     together 4th Soor allowed by law,
         provldod tho aua of tbr two Itma vrouldcot ax-
         0406 ;l2WO.O0 par year?
           AOOOrdlang   to tha last yoderal Comus 11paccuia
County has a population     OS Sour thouooad Sivo huadrod aad
twlro  (4,612) lnhabltanta;and the aounty oSfioin10 of
amid oounty are ooagcmsatodon a foe baala.
              hrtiolea 3083 and 3891 and Vornoa'a Aanotatod
Clvll     St8tutes, raado in part as rollov;8:
                ‘Arti  a.      ~oept 80 othmusioo ;&
         ridod in tbia lot, tha aunual ima that day bo
         xot8lned by prodlaot, oouuty and diatrlct OS-
         ;gi--ytlono6      in tbla Art1010 ahall bo aa

              "1. In oountioa watalolsg twenty fir0
         (811,000)tbouaand or 100s lahabitanta:County
         wlga, 2Iatrl0t 01 crlolnel Dlatrlot Attorney
         3berl:s. Countt Clark, Couoty Attoraoy, Diatriot
         Clmk, Tax Collootor, Tax b6aoaaor. or tho ;\a-
         aoaaor, or tho Aa8aas0r and Collootor of Taxoa,
         Twenty-sow mudred   ($2#0.00) mllrn osoh;
         3ortlea OS tho Poaeo and Ccmatabls, molvo l?un-
         drsd (ble00.00) Collars 08oh.




                                           to oovor ooata
                                          bon6 may ba roqulr-
                                          a OS ouch o?Sloe
iioaorabls Fey r;anafng,          Pago 3



     Oollooted in any year bo LOLO t%a tba S(=:Ju&
     noodod to wy tha wiounts obovo a;oolfled, :~a~
     ahall be daoaod 0x0003 Saea 8nd ohs11 bo dis-
     mood OS ln the awxuer.horo~natter imvldod.
           *‘fnoouatler.uontatnla twenty-tlve thou-
     aaad (a,OOO)    or loos inhabftanto, :latrlot and
      County otfloaro wmad   heroin shall rotnln oqe-
      tbkd of such l%o ea s fro8 uat.113~0b ono-:klrd,
      togathor with tba azouatscl;oclEloE in .:rtlcla
      3083, emu&o    to Three Tbou;ind -2ollera(33&o&).
      Emolnct oftlcera 80011 retala oao-:bird uptll
      auoh oao-third, tot&her al:h the azoust sgoolfiod
      la mlolo    S&33, axounta to mart003 l3wdred 301-
      lara (31400).
            “. . . *
            krtiolo 36895, VernonQ 2xiotatad             Civil WAutea,.
provldea   that:
            Tha   COPPDjwiow0s*            Ccurt   la hereby de-
      b a r r fr
              o do m
                   lllo~lug coapanaatlonror at-oSSioi6
      l*trloea to oowty oSSlolala rkon tbo coa;anaa-
      t&on and oxwas Soo8 Wblch they ua allowad to
      ntaln shall reach tho &mua       provided        for ilr
      this ohapter . In oaaa~  whore t ho ooapeasatloa
      and exoaaa See8 which the oSrlcor3 are allowod
      to retain shall not roach the sez;auit.  provided
      for ia tlU5 obaptor, tbo Coaulasionera*Court
      shall allow oos naatioa tor ox ottioio aonlooa
      nhon, Sa tholr r udgwnt,   such oonipdnortion 20
      neom#arf,   prwlbod,   Ouch Oompan8ation  Sor ox
      ottiolo  aanlooa allowod ahall not lnoroaae the
      oomwatloa     of the oSSial31 bayand the ~;;aslmur
      or oomgmwltlw     and exooea Swa allowed to ba
      rotalnod by hti undar this ohaptsr. TCoVideU,
      howovor, the ox oftlolo hareln authorlzae ahnll
       be allowed only after em opimrtunltyTar a pub-
       110 hearing and only upon tha atSlmatlva vote
      or at least throo sambarr of the Corslasionore*
       court.-
           1s anmar to your Nrgt cuoatlon you 8m roa;sot-
 Sully~a4vload t&at whore a oount at10rmy la 006immateb
 on a too baa18 and the ooapazuat 1 oa and lc o a a io a a rrbioh
 8s is allowed to retain do08 sot raacb tbo faaxla~ provl~oC
for by Article 3333 and .ktiolo 38B1, eupra, the cofi~1le-
nionora~ 00uzt nrayallOw aobp0nalrti0nSOr ox OfflOiO aO+
vloaa whorl,ia their Jlul&sot, auoh oocpsaMtion 13 neOI
lrsu7   pr0dbe.   8uob ootpm8mtlon for 01: ottlalo sorvioee
allowob 60 not lnonare the oompen4otlon of wid 0may
lttWD.lbepOd        th0   MXblWl     Of   OCY8~~4t4tlOZl    and   eXOe4J   hea
all&      to  be Mtaimd     w hb ~dar the two aboke-cectfoned
8tatutM.      +“rovldod, the ex otSlc10 as autlwrlwQ by @tl-
ale? 3W8, supra, shall be allowed only attar aa opportunity
:or a publio hearing and only upon the afilmtive vote,ct
at    least three member8 of the aom&uloners*    dourt.

               7mbn-%w    3-a      wwut    6kwhbq          wa aill ~cturat -
tsntloa to Articles 458 and 433 of the Panel Code, whlc&
read as iollows;
              *Ii0 otiloer of thla Ctate OS 8ny offlcer
        o r lr ydlotrict,  o o o nty,    preOlEot, a o h o o l
                                    o lty,
        dutrlat,    or other riiunlcipal
                                       aubdlvislonof this
        State or any orfloor or member ot any 3tata,
        dl#trfat, aoanty,         eohool dlatriat or other -
        Jaunlolpalboard, or J     0 ot aql aourt, orsated
        by or unflerlathorlty      any.gmmral  or spaclal
        law o? t&l*   Stata, or any maamr of the bglala-
        tula, s!ialllppotnt. 02’vote for , or ooailm
        the appointment to any,ottloo, ppaltlon, clerl-
        ahlp, ocploycant. or duty, ot my &eraon rolated
        rltbio the 4aaonQ degree by dfinity or wltbln
        the tblrd degree OS oonsangulnltjrto the per8on
        80  lpgelnting or 80 rot-,    or to any other mm-
        bar of any suoh board, the 4giirlaturo,or court
        o fwh lo hluoh pereon 80 ep~ointlng or votlog may
        be a &mbof uhon the oalary, feea. or coopnaa-
        tlon of ouch appointme la to be paid far, elrout-
        4 or lndireotly, out of or rroaipub110 funds or
        fee8 of oifioe ot any lclndor ohnracter whatao-
        over.*
             -Art1018 433. The lnhlbltlona  set forth la
        tbla iqw aball apply to and Snalude tEe ciovemor,
        ilautonaat Governor, Speaker ot the &use OS Ro)-
        reaontatlves,Eallroad Coeslaslonera,head of Uo-
        yartrmata of the SUto govarnwnt, Jwlgea and aem-
        bera o? any and all Boar& and courts aatabllebed
        by or ua8er t&a authority ?f any general or rpeoial
        law of t.hl~gtate, lrembers of tba Loglalaturo,
Eonorablo   Yioy Sensing,   Fags 3’


     nayora, aoMla8loaera,   recorders, aWenan       uzd
     umbora or school boar68 or lororporated      cltl~s
     aad town&, public ochool trustees,  oflicora      md
     aezbere of bostda of. managers oC the Sate      :tSror-
     alty UJ ol its saronl    braaohea, and of the rarl-
     094 stat* eauoatlonal inatltutloaa  aad at the
      rrirlotar
              w8te eLesnooyaary lastftutloco, and of
      the gwli~8ntiarle&  ‘;hio wwmration 9hGU zot
      be bsld to exclnda from the o~matlon           tmd‘ef:~at
      of this law my proon lnoludad wlthln             its gener-
      al p~rovlaions.-
             It   0111 bs noted that Artiolaa 432 hnd 433 of the
Penn1 Co&o etapa, apply to ths a3plntant,            or voting for,
or oo1UWain3 the apyointiaent 6, txy offica,        poal:lon,  clcrx-
ahig amploymmt or duty 0: any parson related within the
poldbltob       asgroe to the person YO appalntln~ or 30 voting,
or to any ot&ar faafitber OS any suob board, the &glalatora,
or co&      whioh 8uoh person (10 apjjolnting ot ootirg ray te
a a&amber, wheu the salary, few,        or coamenaatloa of ruoh
lp p o b to   la ato be paid for, dlraotly or indlroatly,     out of
or frap pub110 Svnda or fee4 of oPNoe of any lclnd or ohar-
aster. ~heae lt8tuten        do not rdlote to the flala2 of
aalar       or to t&o oomiiaalonerm~court In allowlag ooaipan-’
rtloa    tar ox oftiolo     aezvlass under xrtiolo   3395, aupra,
for county offlolalo      where such ofriolnla    ur6 auip elaoted.
             loo are roa~ottully      advised tmt   it :3 the opln-
ion of thie     4e;ort;went that   tbara would bo no w:olO.Loh ot
t&a nepotism     statute8  uhere the ao119la~iomra* court Ulow-
ld oompm3aotloa for 0% otflolo serviaoa to the a3unty attor-
no7 who wse 4uly elaoted,        when oco member or the ooamlasloa-
lra* aowt      la a brother-in-law    to the county .attotasy.
             Trqating that tha’ forogoin(h   fully     un3wars your
lnpuirf,    we ramraln